ACCEPTED
                                                                   01-15-00834-CR
                                                        FIRST COURT OF APPEALS
                                                                HOUSTON, TEXAS
                                                             12/9/2015 10:22:54 AM
                                                             CHRISTOPHER PRINE
                                                                            CLERK




               NO. 01-15-00834-CR          FILED IN
                                     1st COURT OF APPEALS
                                         HOUSTON, TEXAS
          IN THE COURT OF APPEALS 12/9/2015 10:22:54 AM
 FOR   THE FIRST SUPREME JUDICIAL DISTRICT
                                     CHRISTOPHER A. PRINE
            OF TEXAS AT HOUSTON              Clerk




        ______________________________



                MISYOSHI TIMMS
                                       APPELLANT

                      VS.


             THE STATE OF TEXAS
                                       APPELLEE


        ______________________________




APPELLANT’S MOTION FOR EXTENSION OF TIME
       TO FILE APPELLANT’S BRIEF




                                 Crespin Michael Linton
                                 440 Louisiana, Suite 900
                                 Houston, Texas 77002
                                 Texas Bar No. 12392850
                                 crespin@hal-pc.org
                                 (713) 236-1319
                                 (713) 236-1242 (Fax)
                     MOTION FOR EXTENSION OF TIME

                        TO FILE APPELLANT’S BRIEF
TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS:

       Comes now Misyoshi Timms, Appellant, and files this motion for an extension
of 60 days in which to file Appellant’s Brief. In support of this motion, Appellant shows
the court the following:

                                          1.
       On August 27, 2015, Appellant was convicted of Aggravated Assault in the
412th District Court of Brazoria County, Texas. The jury assessed a sentence of 2
years in the Texas Department Of Criminal Justice on August 28, 2015. An appeal
was perfected.
                                          2.
       The deadline for filing the Appellant’s Brief was December 7, 2015. A period
of 30 days from that date has elapsed before the filing of this motion. The Appellant
has not requested an extension prior to this request.
                                          3.
       Appellant requests an extension of time to file Appellant’s Brief because
Appellant’s counsel had a trial to the court in the following family case: Jimenez vs.
Jimenez in the 309th District Court of Harris County in Cause No. 2014-66331 on
November 16, 2015. In addition, counsel had to prepare for a jury trial in the felony
Evading Arrest case of State v. Connor, in the 300th District Court of Brazoria County,
Texas, in Cause No.74479 on November 9, 2015.

         Wherefore, Appellant prays the court grant this motion and extend the deadline
for filing Appellant’s Brief in Cause No. 01-15-00834-CR to February 5, 2016.


                                                  Respectfully submitted,



                                                 __/s/_Crespin Michael Linton__
                                                 Crespin Michael Linton
                                                 440 Louisiana, Suite 900
                                                 Houston, Texas 77002
                                                 Texas Bar No. 12392850
                                                 (713) 236-1319
                                                 (713) 236-1242 (Fax)




                                           1
                          CERTIFICATE OF SERVICE
       I do hereby certify that on this the 9th day of December 2015, a true and correct
copy of the Appellant’s Motion For Extension Of Time To File Appellant’s Brief was
delivered to the Assistant District Attorney of Brazoria County, Texas by email at
davidb@brazoria-county.com.



                                                 __/s/_Crespin Michael Linton_
                                                 Crespin Michael Linton



                                       ORDER

        On this the ____ day of ____________, 2015, came to be heard Appellant’s
Motion For Extension Of Time To File Appellant’s Brief, and it appears to the Court
that this motion should be:


              GRANTED                                   DENIED


      IT IS THEREFORE ORDERED that the time for filing Appellant’s Brief in Cause
No. 01-15-00834-CR be extended to _________________, 2016.



                                   ____________________________
                                        JUDGE PRESIDING




                                           2